Title: To James Madison from Elbridge Gerry, 5 February 1804
From: Gerry, Elbridge
To: Madison, James



Dear Sir
Cambridge 5th Feby 1804
Enclosed is a letter for our commercial agent at Bourdeaux, & I shall be obliged to you for transmitting it, when you write to him.
When you have leisure, I shall take it as a favor, if you will peruse a letter of the 7th Novr 1798 from Mr Pickering, & my answer of the 15th of that month, on the subject of the copies, which I had transmitted to him, of Mr Tallyrand’s letters to me, & on the necessity of his having the originals. The latter, I enclosed to him on the 24th of Novr; after correct copies had been taken by a young gentleman, well versed in french & certified by a notary: who endorsed the Packet, & delivered it to the Postmaster. The violent party spirit, which then prevailed, rendered these precautions necessary, to guard against the loss or destruction of those documents. In the last paragraph of my letter of the 15th, I expressed a “wish to receive Mr Humphreys’ copies, to gratify my curiosity, in ascertaining how far they were erroneous.” Indeed I had a right to the copies, after transmitting the originals, to repel the charge of incorrectness, or to be convinced it existed: but I never received them. If the copies are in the office, & you can with propriety enclose them, it will be viewed as a favour, & I will return them, if requisite: but shall prefer the retention of them.
I heartily congratulate you on the happy state of our public concerns, foreign & domestic. The wise, firm, & temperate conduct of our governmt. has raised the national character to a higher degree of respectability, than it ever before attained. The good disposition, manifested by France & Spain, in their ultimate conduct relative to Louisiana, promises a lasting peace & intercourse with those nations, & will undoubtedly be reciprocated on our part. Great Britain complains of the high tone of our Government; but however desirable a peace may be with that & every other European nation, is it not high time for the UStates to hold a language towards her, that shall be firm & independent, at the same time that it is amicable & conciliatory? Ought they not to demand & insist on a commercial reciprocity, & their rights as a neutral nation? & can we ever be on terms of substantial & permanent friendship, ’till these points are established? I think not, & that they ought never to be relinquished.
The opposition of our Legislature to the federal Government still exists; as is manifests [sic] by their negative to the proposed amendment of the constitution. The fact I conceive to be this, the leaders of the opposition are irreconcileable to the federal administration, & if you

“convince a man against his will,
“he is of the same opinion still.”

but there are many honest men, who have been deluded, & are convinced of their error, but continue in it from a false pride, & the puerile fear of being charged with ignorance by one party & inconsistency by the other. Moderation & patience must be therefore exercised towards them, & they will soon change their system.
On the 27th of Octr last, I addressed a letter to the President which did not require an answer. I requested however one of our delegates to ascertain whether the President received it, but when he last wrote to me, he had not made the enquiry.
 

   
   RC (DLC). Signature clipped.



   
   Pickering told Gerry that he and the translator had noticed “numerous” errors in the extracts from the French that Gerry had included in his dispatches and asked to have the originals forwarded to him, since the papers would probably be laid before Congress and then published (Allis, Timothy Pickering Papers [microfilm ed.], reel 9).



   
   Letter not found.



   
   Letter not found.



   
   John Adams had Gerry’s correspondence with Talleyrand published in 1799 (French Originals of All the Documents, Translations of Which Accompanied the Message of the President of the United States, of the 18th January, 1799, relative to the Affairs of the United States with the French Republic [Philadelphia, 1799; EvansCharles Evans, ed., American Bibliography … 1639 … 1820 (12 vols.; Chicago, 1903–34). 36517]).



   
   On 2 and 3 Feb. 1804 the upper and lower houses of the Massachusetts legislature rejected the Twelfth Amendment (Boston Gazette, 6 Feb. 1804).



   
   “He that complies against his will, / Is of his own opinion still” (Samuel Butler, Hudibras, 3.3.547–48).



   
   Gerry referred to his 27 Oct. 1803 letter to Jefferson, praising the president’s 17 Oct. message to Congress (DLC: Jefferson Papers).


